DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 15 November 2021.
Claims 2-3, 5-6, and 10 are previously presented.
Claims 1, 4, 7-9 are currently amended.
Claims 1-10 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim is directed to a collection of steps which falls within the statutory category of processes.
Step 2A – prong one:

The claim recites “solving the constrained modification in 2-dimensions and in 3-dimensions” which is a mathematical concept, e.g. applying a coordinate mapping (see claims 2-3 and 10) including rotations (see claim 5) [see MPEP 2106.04(a)(2) I].
The claim recites “to determine whether a solution exists in which all constraints are met … if the solve fails, reducing the constraints … or terminating the process” which is a mental process, i.e. a judgement or evaluation [see MPEP 2106.04 III].
The claim recites “simultaneously applying the constrained modification to each of the first dataset and the second dataset using a transform applying the same relative change to the co-ordinates of each of the article and the associated article simultaneously” which is a mathematical concept, e.g. applying a coordinate mapping (see claims 2 and 3) including rotations (see claim 5) [see MPEP 2106.04(a)(2) I].
The claim recites “returning to the solve step” where, as noted above, the solve step is a mathematical concept.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea.
Step 2A – prong two: 
The claim recites “method of modifying a computer aided design (CAD) system model for part manufacture, the method performed on a data processing system” which merely links the judicial exception to a field of use and technological environment since the steps of the claim are 
The claim recites “receiving a first dataset of co-ordinates representing an article in 2-dimensions, and a second dataset of co-ordinates representing an associated article in 3-dimensions”, “receiving 2D constraints for the article and 3D constraints for the associated article to be applied to any changes to the first dataset or the second dataset”, and “receiving a modification to be applied to either the first dataset or the second dataset” which is insignificant extra-solution activity in the form of necessary data gathering since all uses of the judicial exception require such data [see MPEP 2106.05(g)]. This does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].
The claim recites “storing updated first and second datasets representing the article and the associated article” which is insignificant extra solution activity in the form of outputting since it is incidental to the primary process and amounts to a nominal or tangential addition. [see MPEP 2016.05(g)]. This does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].
Considering the claim as a whole there is the judicial exception generally linked to a field of use and technological environment with necessary data gathering and incidental output, so the judicial exception is not integrated into a practical application [see MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:

As discussed in step 2A – prong two, the claim includes insignificant extra-solution activity in the form of data gathering. Note that no particular manner of “receiving” is set forth in the claim, so the scope of the claim would include well-understood routine and conventional manner of receiving, e.g. receiving data over a network or retrieving information in memory [see MPEP 2106.05(d)]. Accordingly, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(g) and MPEP 2106.05(d)].
As discussed in step 2A – prong two, the claim includes insignificant extra-solution activity in the form of outputting. Note that no particular manner of “storing” is set forth in the claim, so the scope of the claim would include well-understood routine and conventional manner of storing, e.g. storing information in memory [see MPEP 2106.05(d)]. Accordingly, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(g) and MPEP 2106.05(d)].
Considering the claim as a whole there is the judicial exception generally linked to a field of use and technological environment with necessary data gathering and incidental output, so there is nothing which is significantly more than the judicial exception itself. [see MPEP 2106.05 I and II].
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claims 2-3, 5, and 10, as noted for claim 1, these claims recite a mathematical concept. Accordingly, these do not clarify the judicial exception such that it is other than an abstract idea. The claims are rejected under the reasoning presented for claim 1, mutatis mutandis, i.e. where the limitations of these claims are part of the judicial exception.

Regarding claim 4, the claim recites “wherein the second dataset of co-ordinates representing an associated article in 3-dimensions is generated by scanning a manufactured part”; however, such data collection is well-understood, routine, and conventional activity; see for example LaserDesign (2014, full citation is at end of action) at P2:¶5 – “Several innovative companies have improved on the traditional approach by using a laser probe to scan the die surface while viewing the reflected light with a camera that captures millions of points in minutes”; and  Vaidyanathan (US 20050135670 A1) and Aoyama (US 4912644 A1) each of which is directed to scanning manufactured parts. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 6, the claim recites “wherein the constraints may be received from an external source, or extracted from a store”; however, this corresponds to well-understood, routine, and conventional data gathering, see for example MPEP 2106.05(d) – “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 7, the claim recites “inputting the stored updated second dataset for the associated article to a computer controlled machine and replicating the associated article in a 

Regarding claim 8, the claim recites a “data processing system comprising: a processor; and an accessible memory” which falls within the statutory category of machines.
The claim further recites “wherein the data processing system is configured to carry out the steps of: [steps of claim 1]”. Note that the processor and accessible memory merely generally link the judicial exception to a technological environment which, similar to what was discussed for the “data processing system” of claim 1 does not (considered individually or collectively) integrate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 9, the claim recites “A non-transitory computer-readable medium encoded with executable instructions” which falls within the statutory category of articles of manufacture.
The claim further recites “that, when executed, cause one or more data processing systems to perform a method of modifying a computer aided design (CAD) system model for part manufacture, the method performed on a data processing system, , the method comprising: [the method of claim 1]”. Note that the non-transitory computer-readable medium with executable instructions merely generally link the judicial exception to a technological environment which, similar to what was discussed for the “data processing system” of claim 1 does not (considered individually or collectively) integrate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 6684116 B1) in view of Kraker (NPL #1 on IDS filed 17 July 2019) and Vaidyanathan (US 20050135670 A1).

Examiner’s notes are marked “EN”.

Regarding claim 1, Scott discloses a method of modifying a computer aided design (CAD) system model for part manufacture, the method performed on a data processing system (C1:LL7-10: “The present invention relates to the field of computer aided design (CAD). More specifically, the present invention relates to computer assistance to a designer working with features of a sheet body of a mechanical design.”; C3:LL21-23: “mechanical design application 100 is intended to represent a broad range of computer aided design (CAD) drawing software known in the art”; figs 1, 10 and C3:LL3-25 and C6:26-51 describing the CAD system. EN: As demonstrated by the disclosure references to “mechanical design” are to the model of the sheet body.); the method comprising:
(C3:LL11-13: “More specifically, end user interface 102 operates to facilitate graphical displays and input of sheet bodies of mechanical designs for the designer”; fig 2 and C3:LL26-32 describing the 3d sheet body model; fig 3 and C3:LL45-52 describing the 2d projected model);
receiving 2D constraints for the article and 3D constraints for the associated article (fig 3 and C3:LL60-62: “the sheet body design manager 108 operates to geometrically constrain the projected geometry piece 300 with the sheet body 200” EN: for constraining the 2D model to the 3D model; fig 4 and C4:LL8-11: “the two dimensional feature 400 is geometrically constrained by the designer to the projected geometry piece 300 thereby indirectly constraining the two dimensional feature 400 to the sheet body 200” EN: for constraining the 2d feature on the 3D model) to be applied to any changes to the first dataset or the second dataset (C4:LL47-51: “since the extruded geometry 500 is created from the two dimensional feature 400, the sheet body design manager 108 will automatically constrain the extruded geometry 500 to the two dimensional feature 400 including the linear geometric constraint 410”; C4:LL51-57: “sheet body design manager 108 operates to convert the extruded three dimensional feature 500 (shown in FIG. 5) into a second sheet body 600 with bends 610 and 611. As shown, the bends 610 and 611 of the feature sheet body are matched to the bends 210 and 211 of the sheet body 200. The thickness 520 of the feature sheet body 600 remains the same as the thickness 220 of the first sheet body 200”; C5:LL21-24: “the sheet body design manager 108 operates to maintain the geometric constraint 410 (shown in FIG. 4) in response to a change in the sheet body 700 with slot 710 consistent with the present invention”; C5:LL57-63: “responsive to an event notification informing sheet body design manager 108 of the fact that the user has created a two dimensional feature on the projected geometry and applied a geometric constraint, sheet body design manager 108 causes other functional blocks of design engine 104 to build a relationship between the two dimensional feature and the projected geometry, step 904. Similarly, the manner in which the other functional blocks effectuate the building of the relationship may be implemented also in any one of a number of manners known in the art” EN: the design manager enforces the constraints when operations are performed.);
receiving a modification to be applied to either the first dataset or the second dataset (figs 4-9 and C4:L1-C6:L24. EN: describing various modifications to the design which are propagated to both the 2D and 3D models, e.g. from fig 8 and C18-28: “FIG. 8 illustrates an example of the sheet body design manager 108 incorporating the three dimensional feature and editing the first three dimensional geometry piece. In the illustrated example, the sheet body design manager 108 operates to maintain the geometric constraint 410 (shown in FIG. 4) in response to a change in the sheet body 700 with slot 710 consistent with the present invention. In FIG. 8, the sheet body design manager 108 operates to alter the slot 710 25 of the original sheet body to a new slot 810 in response to a change in the original slotted sheet body 700 to the new sheet body 800 with a smaller surface area 830.”);
combining at least one of the 2D and 3D constraints with the modification to produce a constrained modification for each of the article and associated article (figs 4-9 and C4:L1-C6:L24. EN: describing various modifications to the design which are propagated to both the 2D and 3D models in view of the constrains, e.g. from fig 8 and C5:LL18-28: “FIG. 8 illustrates an example of the sheet body design manager 108 incorporating the three dimensional feature and editing the first three dimensional geometry piece. In the illustrated example, the sheet body design manager 108 operates to maintain the geometric constraint 410 (shown in FIG. 4) in response to a change in the sheet body 700 with slot 710 consistent with the present invention. In FIG. 8, the sheet body design manager 108 operates to alter the slot 710 25 of the original sheet body to a new slot 810 in response to a change in the original slotted sheet body 700 to the new sheet body 800 with a smaller surface area 830.”);
solving the constrained modification in 2-dimensions and in 3-dimensions (figs 4-9 and C4:L1-C6:L24. EN: showing the various modification which are applied and accordingly solved),;
if the solve is successful, simultaneously applying the constrained modification to each of the first dataset and the second dataset using a transform applying the same relative change to the each of the article and the associated article simultaneously (figs 4-9 and C4:L1-C6:L24. EN: showing the various modification which are applied and accordingly solved. Scott does not disclose constraints which may result in an unsuccessful solution so all solutions are successful; however, see the teachings of Kraker discussed below.); and,
storing updated first and second datasets representing the article and the associated article (C3:LL14-16: “Design database 106 facilitates storage of mechanical designs created by the designer, also under the control of design engine 104.”).
Scott does not explicitly disclose that the datasets are co-ordinates;
to determine whether a solution exists in which all constraints are met;
if the solve fails, reducing the constraints and returning to the solve step, or terminating the process.
However, Kraker teaches to determine whether a solution exists in which all constraints are met (P124:right:¶1: “Both conflict situations (2 and 3) are detected using constraints. They are resolved by reopening the view that conflicts with the edit view, which is either successful or not, and by using the priorities specified for the views.”);
if the solve fails, reducing the constraints and returning to the solve step, or terminating the process (P124:right:¶3: “If reopening a view is not successful, and that view is of a higher priority than the edit view, then the parameter change is canceled.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Scott in view of the teachings of Kraker to include “to determine whether a solution exists in which all constraints are met; if the solve fails, reducing the constraints and returning to the solve step, or terminating the process” by incorporating Kraker’s system for functional constraints in the Scott’s sheet modeling processes since “The multiple view feature modeling concept can be applied in concurrent engineering, particularly in design for X (Huang 1996) where a view corresponds to a life-cycle activity. By maintaining different views, and by allowing to alter the product from any view, the design can be optimized with respect to all life-cycle activities.” (Kraker:P123:§1:¶3), i.e. it would allow for manufacturing constraints as well as geometric constraints to be considered when using Scott’s projected 2D model and 3D (to be manufactured) model including bends.
Kraker does not teach datasets are of co-ordinates.
However, Vaidyanathan teaches datasets are of co-ordinates ([0013]: “To do this, the system first generates a two-dimensional (2D) grey-tone geometric map of the object. The 3D scanning system then scans the object and fits the scanned 3D points to the geometries noted in the 2D map.”; [0027]: “Based on this surface distortion information and the correction matrix parameters, the image processor 122 corrects the captured 2D gray-tone image and 3D stereoscopic image data to create a distortion-free model and precise coordinates for all the features in the modeled object (block 222).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Scott in view of the teachings of Vaidyanathan to include having datasets of co-ordinates by using Vaidyathan’s scanning methods to determine manufactured part models since “Designing replacement parts, such as aircraft engine and helicopter airframe sheet metal parts, require accurate three-dimensional (3D) CAD models to provide an accurate tool path for machining the replacement parts. Ideally, the 3D CAD model precisely defines all the geometric elements in a given part, their dimensions and the connectivity relationships between them.” (Vaidyanathan:[0002]), i.e. it would allow for the application of Scott’s methods to existing manufacture parts such as needed for airframe sheet metal parts.
	
	
Regarding claim 2, Scott discloses the method according to claim 1 (in combination as previously shown), wherein the constrained modification comprises relative transforms by which a change of a co-ordinate location in 2-dimensions is mapped to a co-ordinate location in 3-dimensions (fig 4 and C4:LL7-16: “Additionally, illustrated in FIG. 4, the two dimensional feature 400 is geometrically constrained by the designer to the projected geometry piece 300 thereby indirectly constraining the two dimensional feature 400 to the sheet body 200. In FIG. 4, the two dimensional feature 400 and the projected geometry piece 300 are geometrically constrained by a linear geometric constraint 410 from a center point 420 on the two dimensional feature 400 to a line 430 on the projected geometry piece 300.” And fig 5 and C4:LL47-41: “since the extruded geometry 500 is created from the two dimensional feature 400, the sheet body design manager 108 will automatically constrain the extruded geometry 500 to the two dimensional feature 400 including the linear geometric constraint 410.” EN: maintaining the constraint during extrusion is mapping the 2D point co-ordinate location of the constraint into the 3D extrusion.).

Regarding claim 3, Scott discloses the method according to claim 1  (in combination as previously shown), wherein the constrained modification comprises relative-transforms by which a change of a co-ordinate location in 3-dimensions is mapped to a co-ordinate location in 2-dimensions (fig. 3 and C3:LL59-52: “Once the sheet body 200 is projected resulting in the projected geometry piece 300, the sheet body design manager 108 operates to geometrically constrain the projected geometry piece 300 with the sheet body 200.”; fig 4 and C4:LL7-16: “Additionally, illustrated in FIG. 4, the two dimensional feature 400 is geometrically constrained by the designer to the projected geometry piece 300 thereby indirectly constraining the two dimensional feature 400 to the sheet body 200. In FIG. 4, the two dimensional feature 400 and the projected geometry piece 300 are geometrically constrained by a linear geometric constraint 410 from a center point 420 on the two dimensional feature 400 to a line 430 on the projected geometry piece 300.” And fig 8 and C5:LL20-28: “In the 20 illustrated example, the sheet body design manager 108 operates to maintain the geometric constraint 410 (shown in FIG. 4) in response to a change in the sheet body 700 with slot 710 consistent with the present invention. In FIG. 8, the sheet body design manager 108 operates to alter the slot 710 25 of the original sheet body to a new slot 810 in response to a change in the original slotted sheet body 700 to the new sheet body 800 with a smaller surface area 830.” EN: maintaining the constraint of fig 4 on the projected 2D image when the slot is shortened is mapping the moved 3D (due to shortening the piece) to the 2D point of the projected image.).

Regarding claim 10, Scott discloses the method according to claim 2  (in combination as previously shown),
wherein the constrained modification comprises relative-transforms by which a change of a co-ordinate location in 3-dimensions is mapped to a co-ordinate location in 2-dimensions (as for claim 3).

Regarding claim 4, Scott discloses the method according to claim l  (in combination as previously shown), wherein the second dataset of co-ordinates representing an associated article in 3-dimensions is generated by scanning a manufactured part (with Vaidyanathan as for claim 1).

Regarding claim 6, Scott discloses the A-method according to claim l  (in combination as previously shown), wherein the constraints may be received from an external source, or extracted from a store (C4:LL8-10: “the two dimensional feature 400 is geometrically constrained by the designer to the projected geometry piece 300” EN: the user is an external source.).

Regarding claim 8, Scott discloses a data processing system (fig 10 as shown below), comprising:
(fig 10:1002 and C6:LL26-29: “FIG. 10 illustrates one embodiment of a computer system suitable to be programmed with the mechanical design drawing application of the present invention. As shown, for the illustrated embodiment, computer 1000 includes processor 1002”); and
an accessible memory (fig 10:1004,1010 and C6:LL26-36: “FIG. 10 illustrates one embodiment of a computer system suitable to be programmed with the mechanical design drawing application of the present invention. As shown, for the illustrated embodiment, computer 1000 includes … cache 1004. Coupled to high performance 1/0 bus 1010 are system memory 1014”)
wherein the data processing system is configured to carry out the steps of (C6:LL26-28: “FIG. 10 illustrates one embodiment of a computer system suitable to be programmed with the mechanical design drawing application of the present invention”):
[the steps of claim 1](in combination as for claim 1).

Regarding claim 9, Scott discloses a non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to perform a method (C1:LL59-63: “In one embodiment, the computer instructions are part of a mechanical design software application. In one embodiment, the mechanical software application including the computer instructions are embodied in distribution storage medium”) of modifying a computer aided design (CAD) system model for part manufacture, the method performed on a data processing system (as for claim 1), the method comprising:
[the method of claim 1](in combination as for claim 1).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott, Kraker, and Vaidyanathan as applied to claim 1 above, and further in view of Li (CHEOK, B. T., J. Y. LI, AND A. Y. C. NEE. "Integrated feature-based modelling and process planning of bending operations in progressive die design." The International Journal of Advanced Manufacturing Technology 20, no. 12 (2002): 883-895).

Regarding claim 5, Scott discloses the method according to claim l (in combination as previously shown).
Scott, Kraker, and Vaidyanathan does not teach wherein the modification comprises rotating a section of the 3 dimensional associated article around a cylinder.
However, Li teaches wherein the modification comprises rotating a section of the 3 dimensional associated article around a cylinder (P886:§3.1: e.g. from ¶1 – “Bending can be regarded as the transformation of a flat metal-wall into a 3D shell with part of the cylindrical surface around bending axes which are parallel to a wall. The offset of the axis to the flat wall is the bending radius, and the including angle of the cylindrical surface is the bending angle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Scott in view of the teachings of Li to include “wherein the modification comprises rotating a section of the 3 dimensional associated article around a cylinder” by using the methods of Li to represent bends since Scott is, in part, directed to methods concerning sheet metal bends while Li provides the mathematical description in terms of a cylindrical surface which allows for “the geometrical mapping function to deal with the .
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (as cited above), in view of Kraker (as cited above), Vaidyanathan (as cited above) and Hamaza (US 20020038163 A1).

Regarding claim 7, Scott discloses a method, the method comprising
modelling the part in accordance with claim l (in combination as for claim 1).
Scott, Kraker, and Vaidyanathan do not teach method of manufacturing a part comprising:
inputting the stored updated second dataset for the associated article to a computer controlled machine and
replicating the associated article in a sheet of material using the computer controlled machine.
However, Hamaza teaches method of manufacturing a part ([0006]: “Traditionally, the production of bent sheet metal components at, for example, a progressive sheet metal manufacturing facility, involves a series of production and manufacturing stages”) comprising:
inputting the stored updated second dataset for the associated article to a computer controlled machine ([0008]: “Before actual bending of the sheet metal part takes place, the part must first be punched and/or cut from initial stock material. Computer Numerical Control (CNC) or Numerical Control (NC) systems are typically used to control and operate punch presses and plasma or laser cutting machinery to process the stock material. In order to facilitate processing of the stock material, a Computer-Aided Manufacturing (CAM) system or CAD/CAM system can be used by a design programmer to generate control code based on the 2-D model. The control code may comprise a part program that is imported to … the punch press and/or cutting machinery”) and
replicating the associated article in a sheet of material using the computer controlled machine ([0008]: “The control code may comprise a part program that is imported to and utilized bythe punch press and/or cutting machinery”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Scott, Kraker, and Vaidyanathan in view of the teachings of Hamaza to include “method of manufacturing a part comprising: inputting the stored updated dataset for the associated article to a computer controlled machine and replicating the associated article in a sheet of material using the computer controlled machine” by performing the addition import and machining steps which combines known elements (modeling methods and manufacturing of the objects modeled) in a known way (according to the traditional process described by Hamaza) to yield a predictable result, i.e. the manufacture of the modeled part.

Response to Arguments
Claim objections
Examiner: The objections are withdrawn in view of the amendments to the claims.

Rejections under 35 USC §112(b)
Examiner: The rejections under 35 USC §112(b) are withdrawn in view of the amendments to the claims.

Rejections under 35 USC §101
Applicant (P8:¶2):
In terms, therefore, of the assessment made in Step 2A Prong 1, manufacturing a part that can be represented by a CAD model is a specific technical process and therefore not an abstract idea. It is key to the function of an object in the real world that the design shape cut in a flat sheet will, when bent or folded, end up in the required 3D form. This is also true of the converse, that a 3D object being designed will be achievable from a flat sheet. In other words, the modelling process validates the flat to bent transition in the real world manufacturing process of bending. This is therefore a technically relevant purpose, since this predictive bendability of the material is intrinsically linked to the functioning of both the 2D and 3D object. The equivalence of material between the two stages of the physical process must be maintained through any design changes, from a 2D flat form to a 3D bent form and vice versa. This is inextricably linked to the fabrication of the part. Such a relationship is now emphasized further in claim 1 by the use of a transform applying the same relative change to the co-ordinates of each of the article and the associated article simultaneously. This goes beyond merely enforcing a mathematical relationship between mathematical entities, since the consistency required is not a consistency between the models themselves but between the physical entities they represent. Further, this specifically links the invention to a field of use and technological environment.
Examiner’s response:
The examiner respectfully disagrees. In particular, there are no claimed limitations regarding bendability or a flat shape being bended or folded nor do are the constraints as claimed limited to these aspects, see for example claims 2 and 3, e.g. “wherein the constrained 

Applicant (P8:¶3):
In rejecting claim 1, the Office Action asserted that claim 1 "merely links the judicial exception to a field of use and technological environment" and thus "does not integrate the judicial exception into a practical application" (Office Action, p. 6). In support of this contention, the Office Action assessed the claim preamble, the receiving steps and the storing step (Office Action, p. 6-7). However, the Office Action ignored the combining step, the solving step and the simultaneously applying step in the assessment under Step 2A Prong 2 (Office Action, p. 6-7). Although the Office Action asserted that "the claim as a whole" was considered, the combining step, the solving step and the simultaneously applying step were not addressed under Step 2A, Prong 2. Thus, Applicant respectfully submits that the rejection is fatally deficient for this reason alone.
Examiner’s response:
The examiner respectfully disagrees. In particular, the “combining step, the solving step and the simultaneously applying steps” were identified as part of the judicial exception; and as noted in the rejection (page 7 of Office Action filed 25August 2021), “Considering the claim as a whole there is the judicial exception generally linked to a field of use and technological environment with necessary data gathering and incidental output, so the judicial exception is not 

Applicant (P9:¶2-P10:¶1):
Regarding step (1) of Prong 2 above, the Specification details the technological improvement in the area of computer product modelling. The rejection overlooked the teaching in the Specification that a significant drawback of conventional product modelling for part manufacture is that modifications to a design in one format may have unexpected or undesirable effects on the design in another format, such as using sheet materials on a production line that may later be bent into shape (see paragraph [0029]). Any changes being applied ideally need to result in consistent behaviour, regardless of the element of the shape to which a change is being applied. When editing a model in 3D in a synchronous system the behaviour that will be produced in a 2D part is not always clear, resulting in complex 2D shapes that are difficult to handle on a production line (see paragraph [0029]). To avoid these issues, when an article and an associated article are represented in a computer-aided design model in their 2D and 3D form, the Specification teaches an improved method including applying a transform comprising a constrained modification which involves applying the same relative change to the article and the applied article simultaneously (see paragraph [0032]). Since the rejection omits consideration of these teachings in the Specification, the rejection is fatally deficient and should be withdrawn for this reason alone.

Examiner’s response:
The examiner respectfully disagrees and submits that the application in its entirety was considered. Please consider, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” [MPEP 2106.05(a)] As discussed above, the applying a transform is part of the judicial exception. As regards the combination, this is discussed above with respect to page 8 of the remarks.

Applicant (P10:¶2-P12:top portion):
Examiner: The arguments of this section ultimately rely on reasoning similar to that presented with respect to the 2A – prong two analysis step, i.e. the reasoning considering the claim as a whole and arguments regarding an improvement in technology. The examiner’s response is the same, mutatis mutandis.

Applicant (P12:¶¶2-3):
… [remarks regarding the Scott disclosure]
Relating this directly to the features of claim 1, the following are missing:
a) receiving 20 constraints for the article and 30 constraints for the associated article to be applied to any changes to the dataset of co-ordinates for the article or the associated article - the projected 2-D geometry 300 is constrained to the original 3-D part 200 by the sheet body design manager 108, but these are not constraints received by the sheet body design manager 108;
b) combining the relevant 20 and 30 constraints with the modification to produce a constrained modification for each of the article and associated article – the sheet body manager does not combine the relevant 2-D and 3-D constraints, but indirectly constrains the modification to the original 3-D body 200;
c) solving the constrained modification in 2-dimensions and in 3-dimensions, to determine whether a solution exists in which all constraints are met - solving in the sense of solving constraints in a CAD model is not disclosed in Scott, since solving requires the determination of the positions of geometric elements in both 2-D and 2-D that satisfy the received constraints. Scott merely projects a 3-D body to a 2-D plane, a 2-D modification to a 3-D body and creates a final 3-D body by subtracting the new 3-D body from the original;

e) if the solve fails, reducing the constraints and returning to the solve step, or terminating the process - there is no disclosure in Scott of the sheet body manager 108 reducing constraints or staking a step back in the overall process.
Examiner’s response:
The examiner respectfully disagrees.
Regarding point a), as shown in the rejection, Scott discloses, “the sheet body design manager 108 operates to geometrically constrain the projected geometry piece 300 with the sheet body 200” and “the two dimensional feature 400 is geometrically constrained by the designer to the projected geometry piece 300 thereby indirectly constraining the two dimensional feature 400 to the sheet body 200”. Accordingly, the constraints are received from the designer and/or from computer memory; otherwise, the design manager would have no constraints to use.
Regarding point b), the examiner respectfully submits that the characterization used in the remarks, i.e. “indirectly constrains the modification to the original 3-D body”, indicates the combining of the constraint and the modification, i.e. “constrains the modification”. 
Regarding point c) and “solving requires the determination of the positions of geometric elements in both 2-D and 2-D [sic, assuming “3-D”] that satisfy the received constraints, the examiner respectfully submits that the Scott discloses this as shown in the rejection, see for 
Regarding point d), consider that Scott discloses at C4:LL30-34 – “a designer may create features in sheet bodies or any other type of solid geometry by working in a two dimensional plane and simplifying the graphical representation without having to extensively manipulate the solid geometry”; and the example discussed for point c) demonstrates the simultaneous application, i.e. manipulating to transform the sheet body “by working in a two-dimensional plane” and having the same transform applied in the 3D model.
Regarding point e), note that it is the combination of references relied upon [the examiner’s response as regards the remarks on the combination is herein below].
Accordingly, the examiner respectfully disagrees.

Applicant (P13:¶1):
… [remarks regarding the Kraker disclosure]. This is an entirely different type of modelling to that described in Scott, hence as a first point, there is no motivation to combine these two teachings. If we were to try, then it would require Scott to have all views of the part open (the original 3-D part, the 2-D projection, the 2-D modification, the 3-D conversion and the 3-D subtraction for the final part) and to be able to edit the 2-D modification and have this propagate to all views. If this didn't work Kraker teaches either reopening an edit window or cancelling a parameter change, effectively meaning that the desired edit in the 2-D modification would have to be abandoned. There is no teaching in Scott that a constraint can fail as rather than a constraint in the sense of Kraker (and the present invention), that, for example, the slot in the 2-
Examiner’s response:
The examiner respectfully disagrees. In particular, Applicant has proposed a method of combining which is not relied upon in the rejection. The proposed combination is to incorporate Kraker’s system for functional constraints in Scott’s sheet modeling process, i.e. combine the processes so to “allow for manufacturing constraints as well as geometric constraints to be considered when using Scott’s projected 2D model and 3D (to be manufactured) model including bends” [that is using both the functional constraints and constraint checking of Kraker and the geometric constraints outlined by Scott, which can also be checked, see Kraker at p127 “To maintain the constraint graph, constraints that specify geometric properties of feature elements are mapped onto a primitive geometric-constraint graph that is handled by a dedicated geometric constraint solver”.

Applicant (P14:¶1):
With regards to the datasets being co-ordinates, this is key to the type of constraints, transforms and solves inherent in claim 1. Vaidyanathan merely discloses matching 3-D scanned data to 2-D map data to create a distortion-free model and precise co-ordinates for features in a 
Examiner’s response:
The examiner respectfully submits that as shown in the rejection, Scott is clearly using points and locations, see for example the citation for claim 2 – “a linear geometric constraint 410 from a center point 420 on the two dimensional feature 400 to a line 430”; however, as noted in the rejection Scott does not disclose that the datasets themselves are comprised of “co-ordinates” while Vaidyanathan discloses that CAD datasets may be points. As regards the assertion of “scanning of a 3-D object, which does not occur in Scott”, the reasoning presented does not rely upon Scott for the disclosure of such scanning.

Applicant (P14:¶¶2-4):
Examiner: The arguments presented in this section ultimately rely on those discussed herein above.

Conclusion
Claims 1-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WANG, YANWEI, LIPING CHEN, ZHENGDONG HUANG, J. WU, AND Y. ZHONG. "A history-independent modelling-oriented approach to solve geometric constraints between features in 3D space." The International Journal of Advanced Manufacturing Technology 25, no. 3-4 (2005): 334-342.
Discussing mapping 3D model features to two dimensions and applying 2D constraints to constrain the 3D model.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147